El Juez Asociado Sk. Wole,
emitió la opinión del tribunal. La presente es una apelación interpuesta por Ramón Ortiz Quintana, contra sentencia dictada por la Corte de Dis-trito de Ponce. El municipio dé Ponce adjudicó al apelado Guillermo Gonzalo González, un contrato para la construc-ción de un trozo del camino que conduce de dicha ciudad al barrio de “Los Pámpanos.” Como pago parcial, se le en-tregó un cheque, pagadero a su orden, por la suma de $740.28. Por razones que él mismo sabe mejor que nadie, depositó dicho cheque en manos del apelante Ramón Ortiz Quintana, quien pidió al apelado endosase el cheque, y subsecuente-mente obtuvo el importe del mismo. Cuando el apelado trató de conseguir del apelante Ortiz, el montante del referido cheque, dicho apelante se negó a pagarle cantidad alguna, diciendo que el importe del cheque le pertenecía a él.
Al contestar la demanda en la corte inferior, el apelante expuso que el apelado le debía $750 como saldo de las cuen-tas que tenía con él. En el juicio se vino en conocimiento de que el apelante y el apelado estaban secretamente asociados en la ejecución de los trabajos, para los cuales González había obtenido el contrato. El apelante no probó en manera al-guna- que González le adeudara la suma de $750, ni ninguna otra cantidad. Sin embargo al terminarse la prueba soli-citó del tribunal el sobreseimiento del caso, alegando que él, *595Ortiz, era concejal del ayuntamiento, y qne, por consiguiente, el contrato celebrado por González con el municipio, estaba mancillado de fraude, y qne, por lo tanto, el dicho González no tenía derecho a recobrar nada del citado apelante. La corte desestimó la moción, fundándose en qne no se había hecho esta alegación, como - defensa, en la contestación dé dicho Ortiz. En el tribunal inferior, el apelante estableció la defensa, alegando que el demandante se había equivocado en cuanto a su causa de acción, al entablar demanda en recla-mación de un “depósito” cuando su verdadera causa de ac-ción, si era que la hubo, era por un saldo de cuentas. Más bien que probarse claramente, se indicó también en el jui-cio, que el apelante y el apelado esperaban obtener contra-' tos ulteriores con el municipio.
Nosotros creemos que la resolución del tribunal, negán-dose a considerar la moción para que se sobreseyera el caso estaba enteramente justificada, porque la cuestión sobre nuli-dad de un contrato, no puede ser resuelta en un caso en que no ha sido planteada por las alegaciones.
Sentencias del Tribunal Supremo de España, de 26 de noviembre de 1873, 10 de julio de 1885, 26 de abril de 1861 y 14 de febrero de 1860. Es regla de alegación bien 'cono-cida, que no se puede establecer en el juicio, defensa alguna, de la cual no tenga el demandante aviso. (Hughes on Procedure, Yol. 2, pág. 768.) Sin embargo, el apelante alega que el carácter ilícito del contrato solo fué descubierto a conse-cuencia de la prueba practicada. Pero la cuestión sometida al tribunal, no fué si el contrato celebrado entre el munici-pio y González, era o nó ilícito; sino, si este último tenía derecho a recobrar de Ortiz, la suma que le había confiado absolutamente, o con la esperanza de que el municipio les adjudicara contratos ulteriores. El contrato que se alega ser ilícito, había sido consumado cuando González entregó el cheque a Ortiz, y la cuestión de que se trata en el presente caso, es si Ortiz tiene la obligación legal de devolver el dinero que en esta forma fué depositado en su manos.
*596No creemos que sea necesario examinar la cnestión de si quedó demostrada la existencia de algnn contrato ilícito; por-que, como liemos indicado, cualquiera que fuera el origen de dicho dinero, el derecho que González tenía al mismo, era bueno para todo el mundo, a excepción de alguien que tu-viera el derecho de anular el contrato que en el presente caso, es el mismo municipio. En este caso no es aplicable la má-xima de “in pari delicto potior est conditio defendentis,” porque no hubo fraude en la acción de González de depositar el dinero en manos de Ortiz.
En cuanto a la alegación del apelante, de que el apelado se equivocó con respecto a su causa de acción, basta decir que era suficiente la prueba de que el apelado en efecto había depositado el dinero en manos del apelante.
No encontramos en los autos error alguno, y la senten-cia debe ser confirmada.

Confirmada.

. Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.